DETAILED ACTION
Allowable Subject Matter
Claims 1,4-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art, alone or in combination, fails to teach that the reference voltage is set to a median voltage level within a normal operating range of the capacitor.
Ganger et al. (US Patent No. 4,857,863) discloses a method of clamping a second electrode of capacitor 166 at a node 135 to Vag so as to limit a voltage across the capacitor 166 to a magnitude of Vdd or Vss, thereby protecting capacitor 166 from excessively high voltage stress (Fig.4). However, Ganger does not discloses that a reference voltage applied to first electrode (node 165) of the capacitor 166 is set at a median value within a normal operating range of the capacitor 166.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NGUYEN H TRUONG/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691